DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/07/2020 have been fully considered but they are not persuasive.
Specifically, applicant argues on page 9 and 10 that Watanabe fails to disclose the claimed prohibition unit. Paragraph 104 of Watanabe teaches a message that recalibration is required is different than a prohibition unit that remotely controls the operation screen displayed on the display unit using the communication unit and locks the operation screen. In other words, the claimed prohibition unit locks the operation screen and the message in Watanabe merely notifies the user the calibration is required by fails to prevent operation.
However, paragraph 104 of Watanabe specifically states “This prevents the colorimeter 4 from being used without the calibration of the standard color sample 6 being performed for a long period.” (emphasis added). Here, we see that Watanabe specifically teaches to prevent the use of the colorimeter. If the colorimeter is preventing from being used then the processor is prohibiting change of the contents of setting as required by the claims. 
The claimed limitation in question is “wherein the hardware processor prohibits change of the content of setting of the optical characteristic measurement device during the operation of the optical characteristic measurement device on the basis of the content of setting indicated by the first setting information stored in the hardware processor of the optical characteristic measurement device.” Applicant argues that Watanabe does not teach locking the operation screen using a communication unit. However this limitations are not in the claims. The claims merely requiring preventing/prohibiting the content of the setting from being changed. Watanabe specifically teaches to prevent use of the colorimeter. Therefore, the content of setting cannot be changed and the device cannot be used unless a calibration is performed.
Therefore, Watanabe teaches the claimed limitations and the rejection is maintained.
Regarding claim 8, the claims have not been amended to include to the limitations of claim 1, an amendment is made to overcome the claim objection, but this amendment is identical to the interpretation of the claims the examiner used in the non-final rejection.
No argument is made against claim 8, therefore the rejection is maintained.
Due to the amendments filed, the previous objection to claim 8 is withdrawn.
Due to the amendments filed, the previous rejection of the claims under 112b have been withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 10, 12, 13, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al. US Pub. No. 2006/0109458.
Regarding claim 8, Watanabe teaches A diagnosis assistance device of an optical characteristic measurement device for assisting a diagnosis of the optical characteristic measurement device operated on the basis of a content of setting stored in a hardware processor of the optical characteristic measurement device at a time of use and at a time of diagnosis of the optical characteristic measurement device (Figures 1, 2, and 6; paragraph 105 and 106 the device is for colorimetry or gloss measurements), comprising 
a hardware processor (Figure 2; paragraph 60) that: 
stores in advance first setting information indicating the content of setting at the time of diagnosis (Figure 6 step 12; paragraph 100; the calibration mode is started by pressing a button, therefore the calibration mode is stored in advanced. Furthermore, the “calibration mode” includes setting information for diagnosis. Diagnosis is calibration as taught by the specification of the instant application); 
performs processing of acquiring, from the hardware processor of the optical characteristic measurement device, second setting information which is stored in advance in the hardware processor of the optical characteristic measurement device  and indicates the content of setting at the time of use, and storing the acquired second setting information (Figure 6, step 18; paragraph 102; here the setting information at the time of use is “measurement mode”. Paragraph 102 teaches that the device automatically switch back to the previous measurement mode therefore, the settings of the device for the measurement mode are stored in advance); 
issues a command to store the first setting information in the hardware processor of the optical characteristic measurement device  after the second setting information is stored (Figure 6, steps 12 to 18; the switch between the modes are automatic, therefore the information of the calibration mode and measurement mode are both stored. Paragraph 100 teaches the user pushes a button to start the calibration, at step 12 the mode is shifted during this step the original measurement mode settings are stored because in order for step 18 to be performed the measurement mode data must be previous saved in order to pull them back up); 
acquires a measurement result indicating a value measured by the optical characteristic measurement device operated on the basis of the content of setting indicated by the first setting information stored in the hardware processor of the optical characteristic measurement device, and generates information necessary for the diagnosis of the optical characteristic measurement device using the acquired measurement result (Figure 6, steps 13-17); and 
issues a command to store the second setting information in the hardware processor of the optical characteristic measurement device after acquiring the measurement result (Figure 6, step 18; after calibration is performed the mode switched back to measurement mode).  
Regarding claim 1, Watanabe teaches A diagnosis assistance device of an optical characteristic measurement device for assisting a diagnosis of the optical characteristic measurement device operated on the basis of a content of setting stored in a hardware processor of the optical characteristic measurement device at a time of use and at a time of diagnosis of the optical characteristic measurement device (Figures 1, 2, and 6; paragraph 105 and 106 the device is for colorimetry or gloss measurements), comprising 
a hardware processor (Figure 2; paragraph 60) that: 
stores in advance first setting information indicating the content of setting at the time of diagnosis (Figure 6 step 12; paragraph 100; the calibration mode is started by pressing a button, therefore the calibration mode is stored in advanced. Furthermore, the “calibration mode” includes setting information for diagnosis. Diagnosis is calibration as taught by the specification of the instant application); 
performs processing of acquiring, from the hardware processor of the optical characteristic measurement device, second setting information which is stored in advance in the hardware processor of the optical characteristic measurement device  and indicates the content of setting at the time of use, and storing the acquired second setting information (Figure 6, step 18; paragraph 102; here the setting information at the time of use is “measurement mode”. Paragraph 102 teaches that the device automatically switch back to the previous measurement mode therefore, the settings of the device for the measurement mode are stored in advance); 
issues a command to store the first setting information in the hardware processor of the optical characteristic measurement device  after the second setting information is stored (Figure 6, steps 12 to 18; the switch between the modes are automatic, therefore the information of the calibration mode and measurement mode are both stored. Paragraph 100 teaches the user pushes a button to start the calibration, at step 12 the mode is shifted during this step the original measurement mode settings are stored because in order for step 18 to be performed the measurement mode data must be previous saved in order to pull them back up); 
acquires a measurement result indicating a value measured by the optical characteristic measurement device operated on the basis of the content of setting indicated by the first setting information stored in the hardware processor of the optical characteristic measurement device, and generates information necessary for the diagnosis of the optical characteristic measurement device using the acquired measurement result (Figure 6, steps 13-17); and 
issues a command to store the second setting information in the hardware processor of the optical characteristic measurement device after acquiring the measurement result (Figure 6, step 18; after calibration is performed the mode switched back to measurement mode)
wherein the hardware processor prohibits change of the content of setting of the optical characteristic measurement device during the operation of the optical characteristic measurement device on the basis of the content of setting indicated by the first setting information stored in the hardware processor of the optical characteristic measurement device (paragraph 104; “prevents the colorimeter from being used”).  
Regarding claim 2, Watanabe teaches wherein in the hardware processor, the first setting information provided for each of the plurality of optical characteristic measurement devices and IDs of each of the plurality of optical characteristic measurement devices are stored in advance in association with each other (paragraph 60, 62, 63 and 103; Figure 2 and 3; the sample includes an IC tag which allows the colorimeter to know what specific calibration standard is being used), and the hardware processor determines whether the ID associated with the first setting information selected for diagnosis from the plurality of pieces of first setting information matches the ID of the optical characteristic measurement device to be diagnosed before the optical characteristic measurement device to be diagnosed among the plurality of optical characteristic measurement devices is operated on the basis of the content of setting indicated by the first setting information stored in the hardware processor of the optical characteristic measurement device, and when the matching is determined, permits the diagnosis of the optical characteristic measurement device to be diagnosed (paragraph 60-63, 73 and 103; Figure 6, step 14 and 15; the device measures which standard is being used and pulls up that specific setting information for the calibration standard and then determined if recalibration is necessary a warning is shown when calibration in necessary and the warning is preventing the operation when the devices do not match, if they do match then the device can switch to measurement mode as shown in step 14 of Figure 6).  
Regarding claim 3, Watanabe teaches further comprising: an input/output part which outputs the first setting information to an outside of the diagnosis assistance device, and receives the first setting information from the outside, wherein the hardware processor issues a command to the input/output part to output the first setting information stored to the outside, and stores the first setting information input from the outside to the input/output part (Figure 2 and Figure 6, the calibration standard is outside and the colorimeter contains a read/write that reads the calibration information for the specific standard. Paragraph 103).  
Regarding claim 4, Watanabe teaches wherein the hardware processor encrypts the first setting information, and then the input/output part outputs the first setting information to the outside (paragraph 60, Figure 2, item 12).  
Regarding claims 5 and 12, wherein the diagnosis assistance device is included in the optical characteristic measurement device, and LEGAL\40561495\1the hardware processor permits the diagnosis of the optical characteristic measurement device without determining the matching when diagnosing the optical characteristic measurement device operated on the basis of the content of setting indicated by the first setting information input from the outside to the input/output part (Figure 6; even in the recalibration urging message is printed in steps 15-17 the device can be overridden and switched to measurement mode in step 18).  
Regarding claim 6, 10, 13, and 15, wherein the hardware processor performs processing of acquiring the second setting information from the hardware processor of the optical characteristic measurement device and storing the acquired second setting information after permitting the diagnosis of the optical characteristic measurement device to be diagnosed (Figure 6, steps 12 and 18; paragraph 100; when the user starts the calibration process and enters calibration mode, the measurement mode settings are saved so that at step 18 the device can automatically switch back).  
Regarding claims 7, 9, 11, 14, 16 and 17, wherein the hardware processor prohibits change of the content of setting of the optical characteristic measurement device during the operation of the optical characteristic measurement device on the basis of the content of setting indicated by the first setting information stored in the hardware processor of the optical characteristic measurement device (paragraph 104; “prevents the colorimeter from being used”).  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn DeCenzo whose telephone number is (571)270-3227.  The examiner can normally be reached on M-F, 9am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Decenzo/Primary Examiner, Art Unit 2877